ORDER

PER CURIAM.
. Don Doll and Karen Doll (“Plaintiffs”) appeal the trial court’s judgment in favor of William C. Kiser and Eileen Rodriguez-Kiser (“Defendants”) on Plaintiffs’ petition to quiet title. We find that the trial court did not err in denying Plaintiffs’ claims for prescriptive easement and trespass. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).